Exhibit 10.5

 

STOCK ESCROW AGREEMENT

 

STOCK ESCROW AGREEMENT, dated as of October 13, 2015 (“Agreement”), by and among
CAPITOL ACQUISITION CORP. III, a Delaware corporation (“Company”), CAPITOL
ACQUISITION MANAGEMENT 3 LLC, CAPITOL ACQUISITION FOUNDER 3 LLC, RICHARD C.
DONALDSON, PIYUSH SODHA, LAWRENCE CALCANO, DEREK APFEL and ALFHEIDUR H.
SAEMUNDSSON (collectively the “Sponsors”) and CONTINENTAL STOCK TRANSFER & TRUST
COMPANY, a New York corporation (“Escrow Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated October
13, 2015 (“Underwriting Agreement”), with Citigroup Global Markets Inc.,
Deutsche Bank Securities Inc. and Credit Suisse Securities (USA) LLC (the
“Representatives”) acting as representatives of the several underwriters
(collectively, the “Underwriters”), pursuant to which, among other matters, the
Underwriters have agreed to purchase 30,000,000 units (“Units”) of the Company,
plus an additional 4,500,000 Units if the Underwriters exercise their
over-allotment option in full. Each Unit consists of one share of the Company’s
common stock, par value $.0001 per share (“Common Stock”), and one half of one
Warrant, each whole Warrant to purchase one share of Common Stock, all as more
fully described in the Company’s final Prospectus, dated October 13, 2015
(“Prospectus”) comprising part of the Company’s Registration Statement on Form
S-1 (File No. 333-206693) under the Securities Act of 1933, as amended
(“Registration Statement”), declared effective on October 13, 2015 (“Effective
Date”) (the “IPO”).

 

WHEREAS, the Sponsors have agreed as a condition of the sale of the Units to
deposit their shares of Common Stock of the Company, as set forth opposite their
respective names in Exhibit A attached hereto, in escrow as hereinafter
provided.

 

WHEREAS, the Company and the Sponsors desire that the Escrow Agent accept the
shares, in escrow, to be held and disbursed as hereinafter provided.

 

IT IS AGREED:

 

1.             Appointment of Escrow Agent. The Company and the Sponsors hereby
appoint the Escrow Agent to act in accordance with and subject to the terms of
this Agreement and the Escrow Agent hereby accepts such appointment and agrees
to act in accordance with and subject to such terms.

 

2.             Deposit of Shares. On or before the Effective Date, each of the
Sponsors shall have delivered to the Escrow Agent certificates representing such
Sponsor’s respective shares, to be held and disbursed subject to the terms and
conditions of this Agreement. Each Sponsor acknowledges that the certificate
representing such Sponsor’s shares is legended to reflect the deposit of such
shares under this Agreement.

 

3.             Disbursement of the Escrow Shares.

 

3.1            If the Underwriters do not exercise their over-allotment option
to purchase all or a portion of the additional 4,500,000 Units of the Company
within 30 days of the date of the Prospectus (as described in the Underwriting
Agreement), each of Capitol Acquisition Management 3 LLC and Capitol Acquisition
Founder 3 LLC (the “Forfeiting Sponsors”) agree that the Escrow Agent shall
return to the Company for cancellation, at no cost, the number of shares held by
each Forfeiting Sponsor determined by multiplying (a) the product of (i)
1,312,500, multiplied by (ii) a fraction, (x) the numerator of which is the
number of shares held by such Forfeiting Sponsor, and (y) the denominator of
which is the total number of shares held by the Forfeiting Sponsors, by (b) a
fraction, (i) the numerator of which is 4,500,000 minus the number of shares of
Common Stock purchased by the Underwriters upon the exercise of their
over-allotment option, and (ii) the denominator of which is 4,500,000. The
Company shall promptly provide notice to the Escrow Agent of the expiration or
termination of the Underwriters’ over-allotment option and the number of Units,
if any, purchased by the Underwriters in connection with their exercise thereof.

 

 

   

 



3.2            Except as otherwise set forth herein, the Escrow Agent shall hold
the shares remaining after any cancellation required pursuant to Section 3.1
above (such remaining shares to be referred to herein as the “Escrow Shares”)
until one year after the Company consummates a business combination (as such
term is described in the Registration Statement, a “Business Combination”) (the
“Escrow Period”). The Company shall promptly provide notice of the consummation
of a Business Combination to the Escrow Agent. Upon completion of the Escrow
Period, the Escrow Agent shall disburse such amount of each Sponsor’s Escrow
Shares to such Sponsor; provided, however, that if the Escrow Agent is notified
by the Company pursuant to Section 6.7 hereof that the Company is being
liquidated at any time during the Escrow Period, then the Escrow Agent shall
promptly destroy the certificates representing the Escrow Shares; provided
further, however, that if, within one year after the Company consummates a
Business Combination, (i) the Company (or the surviving entity) subsequently
consummates a liquidation, merger, stock exchange or other similar transaction
which results in all of the stockholders of such entity having the right to
exchange their shares of Common Stock for cash, securities or other property, or
(ii) the last sales price of the Common Stock equals or exceeds $12.00 per share
(as adjusted for stock splits, stock dividends, reorganizations and
recapitalizations) for any 20 trading days within any 30-trading day period
commencing at least 150 days after such Business Combination, then the Escrow
Agent will, upon receipt of a notice executed by the Chairman of the Board of
Directors, Chief Executive Officer or other authorized officer of the Company,
in form reasonably acceptable to the Escrow Agent, certifying that such
transaction is then being consummated or such conditions have been achieved, as
applicable, release all the Escrow Shares to the Sponsors. The Escrow Agent
shall have no further duties hereunder after the disbursement or destruction of
the Escrow Shares in accordance with this Section 3.

 

4.             Rights of Sponsors in Escrow Shares.

 

4.1            Voting Rights as a Stockholder. Subject to the terms of the
Insider Letters described in Section 4.4 hereof and except as herein provided,
the Sponsors shall retain all of their rights as stockholders of the Company as
long as any shares are held in escrow pursuant to this Agreement, including,
without limitation, the right to vote such shares.

 

4.2            Dividends and Other Distributions in Respect of the Escrow
Shares. For as long as any shares are held in escrow pursuant to this Agreement,
all dividends payable in cash with respect to the Escrow Shares shall be paid to
the Sponsors, but all dividends payable in stock or other non-cash property
(“Non-Cash Dividends”) shall be delivered to the Escrow Agent to hold in
accordance with the terms hereof. As used herein, the term “Escrow Shares” shall
be deemed to include the Non-Cash Dividends distributed thereon, if any.

 

4.3            Restrictions on Transfer. During the Escrow Period, the only
permitted transfers of the Escrow Shares will be (i) to the Company’s officers,
directors, employees, consultants or their affiliates, (ii) to a Sponsor’s
officers, directors, employees or members upon the Sponsor’s liquidation, in
each case if the Sponsor is an entity, (iii) by bona fide gift to a member of
the Sponsor’s immediate family or to a trust, the beneficiary of which is the
Sponsor or a member of the Sponsor’s immediate family for estate planning
purposes, (iv) by virtue of the laws of descent and distribution upon death, (v)
pursuant to a qualified domestic relations order, (vi) to the Company for no
value for cancellation in connection with the consummation of a Business
Combination or (vii) by private sales of the Escrow Shares made at or prior to
the consummation of a Business Combination at prices no greater than the price
at which the Escrow Shares were originally purchased; provided, however, that
except for clause (vi), such permissive transfers may be implemented only upon
the respective transferee’s written agreement to be bound by the terms and
conditions of this Agreement and of the Insider Letter signed by the Sponsor
transferring the shares.

 

4.4             Insider Letters. Each of the Sponsors has executed a letter
agreement with the Company and the Representatives, dated as indicated on
Exhibit A hereto, and which is filed as an exhibit to the Registration Statement
(“Insider Letter”), respecting the rights and obligations of such Sponsor in
certain events, including, but not limited to, the liquidation of the Company.

 



 2 

 

 

5.             Concerning the Escrow Agent.

 

5.1            Good Faith Reliance. The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 

5.2             Indemnification. The Escrow Agent shall be indemnified and held
harmless by the Company from and against any expenses, including reasonable
counsel fees and disbursements, or loss suffered by the Escrow Agent in
connection with any action, suit or other proceeding involving any claim which
in any way, directly or indirectly, arises out of or relates to this Agreement,
the services of the Escrow Agent hereunder, or the Escrow Shares held by it
hereunder, other than expenses or losses arising from the gross negligence or
willful misconduct of the Escrow Agent. Promptly after the receipt by the Escrow
Agent of notice of any demand or claim or the commencement of any action, suit
or proceeding, the Escrow Agent shall notify the other parties hereto in
writing. In the event of the receipt of such notice, the Escrow Agent, in its
sole discretion, may commence an action in the nature of interpleader in an
appropriate court to determine ownership or disposition of the Escrow Shares or
it may deposit the Escrow Shares with the clerk of any appropriate court or it
may retain the Escrow Shares pending receipt of a final, non-appealable order of
a court having jurisdiction over all of the parties hereto directing to whom and
under what circumstances the Escrow Shares are to be disbursed and delivered.
The provisions of this Section 5.2 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

 

5.3            Compensation. The Escrow Agent shall be entitled to reasonable
compensation from the Company for all services rendered by it hereunder. The
Escrow Agent shall also be entitled to reimbursement from the Company for all
reasonable expenses paid or incurred by it in the administration of its duties
hereunder including, but not limited to, all counsel, advisors’ and agents’ fees
and disbursements and all taxes or other governmental charges.

 

5.4            Further Assurances. From time to time on and after the date
hereof, the Company and the Sponsors shall deliver or cause to be delivered to
the Escrow Agent such further documents and instruments and shall do or cause to
be done such further acts as the Escrow Agent shall reasonably request to carry
out more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 



 3 

 

 

5.5             Resignation. The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided. Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company and approved by the Representatives, which approval will not be
unreasonably withheld, conditioned or delayed, the Escrow Shares held hereunder.
If no new escrow agent is so appointed within the 60-day period following the
giving of such notice of resignation, the Escrow Agent may deposit the Escrow
Shares with any court it reasonably deems appropriate in the State of New York.

 

5.6             Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly, provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 5.5.

 

5.7             Liability. Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own gross
negligence, fraud or willful misconduct.

 

5.8             Waiver. The Escrow Agent hereby waives any right of set-off or
any other right, title, interest or claim of any kind (“Claim”) in, or to any
distribution of, the Trust Account (as defined in that certain Investment
Management Trust Agreement, dated as of the date hereof, by and between the
Company and the Escrow Agent as trustee thereunder) and hereby agrees not to
seek recourse, reimbursement, payment or satisfaction for any Claim against the
Trust Account for any reason whatsoever.

 

6.             Miscellaneous.

 

6.1             Governing Law. This Agreement shall for all purposes be deemed
to be made under and shall be construed in accordance with the laws of the State
of New York, without giving effect to conflicts of law principles that would
result in the application of the substantive laws of another jurisdiction. Each
of the parties hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
personal jurisdiction, which jurisdiction shall be exclusive. Each of the
parties hereby waives any objection to such exclusive jurisdiction and that such
courts represent an inconvenient forum.

 

6.2            Third Party Beneficiaries. Each of the Sponsors hereby
acknowledges that the Underwriters are third party beneficiaries of this
Agreement.

 

6.3             Entire Agreement. This Agreement and each Insider Letter contain
the entire agreement of the parties hereto with respect to the subject matter
hereof and, except as expressly provided herein, may not be changed or modified
except by an instrument in writing signed by the party to be charged.

 

6.4             Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation thereof.

 

6.5             Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 



 4 

 

 

6.6             Notices. Any notice or other communication required or which may
be given hereunder shall be in writing and either be delivered personally or be
mailed, certified or registered mail, or by private national courier service,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if mailed, four business days after the date of
mailing, as follows:

 

If to the Company, to:

 

Capitol Acquisition Corp. III

509 7th Street, N.W.

Washington, D.C.

Attn: Mark D. Ein, Chief Executive Officer

 

If to a Sponsor, to his/it address set forth in Exhibit A.

 

and if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Chairman

 

A copy of any notice sent hereunder shall be sent to:

 

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Attn: General Counsel

Fax No.: (212) 816-7912

 

and:

 

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Attention: Equity Capital Markets – Syndicate Desk

 

and:

 

Deutsche Bank Securities Inc.

60 Wall Street, 36th Floor

New York, New York 10005

Attention: General Counsel

Fax No.: (212) 797-4561

 

and:

 

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010-3629

Attention: LCD-IBD

Fax No. (212) 325-4296

 

 5 

 

 

with a copy to:

 

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Attn: David Alan Miller, Esq.

 

and:

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attn: Deanna L. Kirkpatrick, Esq.

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7             Liquidation of the Company. The Company shall give the Escrow
Agent written notification of the liquidation and dissolution of the Company in
the event that the Company fails to consummate a Business Combination within the
time period specified in the Prospectus.

 

6.8             Counterparts. This Agreement may be executed in several
counterparts, each one of which shall constitute an original and may be
delivered by facsimile transmission and together shall constitute one
instrument.

 



 6 

 

 

WITNESS the execution of this Agreement as of the date first above written.

 



  CAPITOL ACQUISITION CORP. III         By: /s/ Mark D. Ein     Name: Mark D.
Ein     Title:   Chief Executive Officer          INVESTORS:         CAPTIOL
ACQUISITION MANAGEMENT 3 LLC         By: /s/ Mark D. Ein     Mark D. Ein        
CAPTIOL ACQUISITION FOUNDER 3 LLC         By: /s/ L. Dyson Dryden     L. Dyson
Dryden           /s/ Richard C. Donaldson     Richard C. Donaldson           /s/
Piyush Sodha     Piyush Sodha           /s/ Lawrence Calcano     Lawrence
Calcano           /s/ Derek Apfel     Derek Apfel           /s/ Alfheidur H.
Saemundsson     Alfheidur H. Saemundsson         CONTINENTAL STOCK TRANSFER &
TRUST COMPANY         By: /s/ Henry Farrell     Name: Henry Farrell    
Title:   Vice President

 



 7 

 

 

EXHIBIT A

 

Name and Address of Sponsor

 

Number

of Shares

  

Stock

Certificate Number

  

Date of

Insider Letter

             Capitol Acquisition Management 3 LLC
509 7th Street, N.W.
Washington, D.C. 20004   6,311,250    1   October 13, 2015               
Capitol Acquisition Founder 3 LLC
509 7th Street, N.W.
Washington, D.C. 20004   2,103,750    2   October 13, 2015               
Richard C. Donaldson
509 7th Street, N.W.
Washington, D.C. 20004   50,000    3   October 13, 2015                Piyush
Sodha
509 7th Street, N.W.
Washington, D.C. 20004   50,000    4   October 13, 2015                Lawrence
Calcano
509 7th Street, N.W.
Washington, D.C. 20004   50,000    5   October 13, 2015                Derek
Apfel
509 7th Street, N.W.
Washington, D.C. 20004   40,000    6   October 13, 2015                Alfheidur
H. Saemundsson
509 7th Street, N.W.
Washington, D.C. 20004   20,000    7   October 13, 2015

 

 

 

8



 

 